Title: From George Washington to the Continental Congress Executive Committee, 3 March 1777
From: Washington, George
To: Continental Congress Executive Committee



Sir[s]
Head Qrs Morristown March 3d 1777.

I was honoured to day with your Letter of the 29th Ulto with the dispatches from Congress which you were pleased to transmit. Very opportunely, a Return Express was just setting out for the Eastward when they came, by whom I forwarded the Letter for the Convention of New York to the care of Genl McDougal. I think it probable, that the Ships of War, which were in Chesepeak Bay, are coming to infest you, & I wish they may not find their account in it. Doctr Franklins safe arrival gives me great pleasure. When I saw it mentioned in the papers, I Felt happy & wanted to have it confirmed. I am sorry the removal of the Stores should be attended with such an expense and loss; But when I consider the important consequences and distress which would flow from the loss of them, if by misfortune they should fall into the Enemy’s hands, I think they should not be hazarded.

There has not been so much Snow here as you expected and therefore the great advantages which you wished from that Event could not happen—Nor can I give you any assurrance that many important benefits will be derived from some of the Reinforcements Congress had in Contemplation. Those they voted to come from Genl Heath, were cheifly here, and their service is no more after the 15th Instt. I have the Honor to be very respecty Yr Most Obedt Sert

Go: Washington


P.S. You will please forward the Inclosed Lettr tho the Contents are not important.

